Citation Nr: 1520471	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for headaches, to include as secondary to service-connected sarcoidosis, to include pleurisy, erectile dysfunction, and iritis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for residuals of orchiectomy.

4.  Entitlement to a rating in excess of 30 percent for sarcoidosis, to include pleurisy, erectile dysfunction, and iritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1987 and from January 1990 to July 1991.  

In January 2013, the Veteran requested a hearing before a member of the Board at his local VA office.  In February 2013, VA notified him that he was scheduled for a Travel Board hearing in May 2013.  This notice was mailed to his last known address of record and was not returned as undeliverable.  He failed to report for the scheduled hearing.  Later in May 2013, he requested a Travel Board or videoconference hearing, whichever was earlier.  The Board interprets this as a motion for a new hearing, which, under the present circumstances, is granted. 

In June 2010, the Veteran submitted an application to reopen the claim for service connection for a skin disorder.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

On a final procedural note, it appears that the Veteran may have attempted to reopen the claim for service connection for a skin disorder in June 2010.  If he desires to reopen that claim, he should do so with specificity at the RO.  At this point, the Board does not have jurisdiction of the claim.  
	


REMAND

As discussed above, the Board grants the Veteran's motion for a new hearing.  Accordingly, the claims must be remanded to schedule a Travel Board or videoconference hearing, whichever is earlier.  See 38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference or Travel Board hearing before the Board at the New York, New York, RO.  He and his representative must be afforded adequate notice of the date and location of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



